Per Curiam,
We do not think the instruction complained of in the specification of error was erroneous. The. learned judge below instructed the jury to render a verdict in favor of the defendant for the reason, as stated by him, that the plaintiffs had not offered any evidence showing the value of the alleged interference with their business. If the learned judge below was right in his view of the evidence, and it has not been made to appear that he was wrong, we see no error in instructing the jury that they had no right to base their verdict upon a mere guess.
Judgment affirmed.